           CASE 0:21-cv-00024-DSD-BRT Doc. 1 Filed 01/04/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 Jeffrey Weisen,                                         Case No.
                     Plaintiff,                NOTICE OF REMOVAL
 v.

 TAPDA Enterprises, Inc. d/b/a
 Minnoco and T & A L Schlangen,
                     Defendants.                JURY TRIAL DEMANDED


TO THE CLERK OF THE ABOVE COURT:

      As allowed by 28 U.S.C. §§ 1441 and 1446, TAPDA Enterprises, Inc. d/b/a

Minnoco and T & A L Schlangen (Defendants) hereby remove this action to the

United State District Court, District of Minnesota. In support of removal,

Defendants state:

      1.      Plaintiff served Defendants with his Summons and Complaint

(Exhibit A) on or about December 14, 2020. The Complaint and Summons

were brought in Hennepin County, Minnesota. The action has not yet been

filed with the state court.

      2.      Defendants file this Notice of Removal within 30 days of the date

they were served with the Summons and Complaint, and therefore timely

remove this case. 28 U.S.C. § 1446(b).
           CASE 0:21-cv-00024-DSD-BRT Doc. 1 Filed 01/04/21 Page 2 of 3




         3.    The United States District Court for the District of Minnesota is

the federal district court for the district embracing the place where the state

court suit is pending. 28 U.S.C. $ 14a1(a).

         4.    28 U.S.C. S 1331 vests this Court with original jurisdiction over

this civil action because Plaintiffs cause of action is a federal question arising

under the laws of the United States, specifically, the Americans with

Disabilities Act (ADA), 42 U.S.C.   SS 12181-12189.

         5. Plaintiff alleges that Defendants violated the American with
Disabilities Act by way of architectural barriers. See 42 U.S.C. $ 12188(a)(2)

and 28 C.F.R. S 36.211 and 36.501

         6.    Plaintiff seeks a permanent injunction pursuant to 42       U.S.C.

$ 12188(aX2) and 28 C.F.R. $ 36.50a(a).

         7.    Plaintiff claims monetary damages pursuant to Tayler Bayer       u.


Neirnan Ma,rcus Group,.Inc., No. l5-I5287 (9th Cir. 2Ol7) and attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. $ 12205 and 28 C.F.R.

s 36.505.

         8.    Plaintiff seeks a declaratory judgment pursuant to 28       U.S.C.

5$   2201 and Fed. R. Civ. P.57.

         9.    Defendants are entitled to remove this action to the United States

District Court, District of Minnesota, under 28 U.S.C.   S 1441.




                                         2
        CASE 0:21-cv-00024-DSD-BRT Doc. 1 Filed 01/04/21 Page 3 of 3




      10.     Defendants reserve the right to amend or supplement this Notice

of Removal.

      11.     In accordance with 28 U.S.C. § 1446(d), Defendants serve this

Notice of Removal upon Plaintiff Jeffrey Weisen, through his counsel of record,

and will file a copy of the Notice with the Clerk/Court Administrator of the

Hennepin County District Court.

      WHEREFORE, Defendants TAPDA Enterprises, Inc. d/b/a Minnoco and

T & A L Schlangen remove the above-entitled action from Hennepin County

District Court to the United States District Court for the District of Minnesota.

Dated: January 4, 2021               ERICKSON, ZIERKE, KUDERER
                                        & MADSEN, P.A.


                                     By: s/ Robert E. Kuderer
                                         Robert E. Kuderer (#207652)
                                         Thomas C. Brock (#395980)
                                         Madeline E. Davis (#0400791)
                                     7301 Ohms Lane, Suite 207
                                     Minneapolis, MN 55439
                                     Tel:     (952) 582-4711
                                     Email: bob.kuderer@ezkm.net
                                              thomas.brock@ezkm.net
                                              madeline.davis@ezkm.net

                                     Attorneys for Defendants




                                       3
